04/01/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs February 23, 2022

              JAMARCUS JACKSON v. STATE OF TENNESSEE

               Appeal from the Criminal Court for Washington County
                         No. 45724 Stacy L. Street, Judge
                      ___________________________________

                             No. E2021-00642-CCA-R3-PC
                        ___________________________________


The Petitioner, Jamarcus Jackson, appeals the denial of his petition for post-conviction
relief from his convictions for second degree murder, misdemeanor assault, and
misdemeanor reckless endangerment, arguing that he received ineffective assistance of
counsel due to counsel’s failure to subpoena critical defense witnesses. After review, we
affirm the judgment of the post-conviction court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

JOHN W. CAMPBELL, SR., J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER, and TIMOTHY L. EASTER, JJ., joined.

Patrick Denton, Johnson City, Tennessee, for the appellant, Jamarcus Jackson.

Herbert H. Slatery III, Attorney General and Reporter; Hannah-Catherine Lackey,
Assistant Attorney General; Kenneth Baldwin, District Attorney General; and Fred Lance,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                         OPINION

                                          FACTS

        In 2017, the Petitioner was convicted by a Washington County jury of second degree
murder, misdemeanor assault, and misdemeanor reckless endangerment and sentenced by
the trial court to an effective term of forty years in the Tennessee Department of Correction,
to be served consecutively to his eight-year sentence in an unrelated case. His convictions
and sentence were affirmed by this court on direct appeal, and our supreme court denied
his application for permission to appeal. State v. Jamarcus Jackson, No. E2017-01182-
CCA-R3-CD, 2018 WL 3409927, at *1 (Tenn. Crim. App. July 12, 2018), perm. app.
denied (Tenn. Nov. 15, 2018).

        The Petitioner’s convictions arose out of his altercation with a fellow patron at a
Johnson City nightclub, “The Battery,” in the early morning hours of March 23, 2014. Id.
After a night of drinking, which included earlier confrontations with other patrons of the
club, the Petitioner was bumped by the murder victim, Deshaun Greer (“the victim”). Id.
Soon thereafter, multiple fights broke out in the club, which prompted the bouncers to order
everyone outside. Id. In the general chaos that followed, the Petitioner went to his date’s
vehicle, retrieved his handgun, walked back, and fired multiple shots directly at the victim,
killing him. Id. at *2-3. One of the bullets caused minor injuries to club patron Zachary
Breedlove and another bullet narrowly missed striking club patron Jonathan McInturff. Id.
at *5.

       The Petitioner was subsequently indicted for first degree premediated murder based
on the shooting death of the victim, misdemeanor assault based on the injury caused to Mr.
Breedlove, and felony reckless endangerment based on the bullet’s near-miss of Mr.
McInturff. 1 Id. at *1.

        A number of witnesses testified for the State at trial, including: the Petitioner’s date,
Amanda Chappell, who described the angry Petitioner’s retrieval of his gun from her
vehicle; John Calandros, a bouncer at the club, who testified that he calmed the agitated
victim, who initially wanted to fight the Petitioner, while the victim was still inside the
club and then followed him outside, where he saw the Petitioner approaching and the victim
walking casually to within four or six feet of the Petitioner before the Petitioner pulled out
his gun and shot the victim; James Phillips, another bouncer at the club, who described the
victim’s running toward the Petitioner before the Petitioner took out his gun and began
firing; John Lawson, a patron of the club, who testified that the victim froze in place when
the Petitioner, who had approached the victim, pulled out his gun and fired at the victim’s
chest until he had emptied the rounds in his gun; Johnson City Police Detective Bret
Richardson, who testified that ten .40 caliber cartridge casings were recovered from the
scene; and Tennessee Bureau of Investigation Forensic Scientist Teri Arney, who
determined that all ten rounds had been fired from the Petitioner’s gun. Id. at *1-5.

         The Petitioner elected not to testify and presented no witnesses in his defense. Id.
at *6.


         1
          According to trial counsel’s evidentiary hearing testimony, the Petitioner was also
indicted for the attempted second degree murder of the victim’s brother, Jamison Greer, but that
count was dismissed before trial.
                                              -2-
      Among the several issues the Petitioner raised in his direct appeal was whether the
evidence was sufficient to sustain his second degree murder conviction. Specifically, he
argued that the proof established that he acted in self-defense. Id. Our direct appeal
opinion provides analysis of this issue:

               Viewed in the light most favorable to the State, the evidence shows
       that the victim bumped into the [Petitioner] inside The Battery and that they
       argued. The [Petitioner] and the victim had been drinking alcohol, and the
       [Petitioner] had been involved in earlier arguments with individuals other
       than the victim at the club. After the [Petitioner] left the club, the victim was
       agitated, but Mr. Calandros was able to calm the victim before the victim left
       the club. The [Petitioner], who was angry, went quickly to Ms. Chappell’s
       car and searched for his gun. After he found the gun, the [Petitioner] put it
       in his pants and returned on foot to the area outside the club. The [Petitioner]
       appeared agitated as he returned and stopped to stare at the victim. The
       victim walked or ran toward the [Petitioner] and, when they were about four
       to six feet apart, the victim “kind of froze.” The [Petitioner] took out the gun
       and fired repeated shots, three of which struck the victim in the torso. The
       evidence shows that the [Petitioner] engaged in conduct that he was aware
       was reasonably certain to cause the victim’s death.

               Relative to the [Petitioner’s] self-defense claim, no evidence showed
       that the victim was armed, that he physically assaulted the [Petitioner], or
       that the victim threatened to harm the [Petitioner]. To the contrary, although
       the evidence shows that the victim had been upset and had advanced toward
       the [Petitioner], the unarmed victim stopped and stood a few feet from the
       [Petitioner], but the [Petitioner] pulled out the gun and opened fire. The
       evidence does not support a conclusion that the [Petitioner] had a reasonable
       belief he was in imminent danger of death or serious bodily injury, that actual
       danger existed or that the [Petitioner] had an honest belief of actual danger,
       or that the [Petitioner] had a reasonable basis for believing he was in such
       danger. Further, the evidence does not show that the force used by the
       [Petitioner] was reasonable in response to any potential threat the [Petitioner]
       might have perceived when the victim advanced and stopped to stand near
       him.

Id. at *7.

       On November 4, 2019, the Petitioner filed a pro se petition for post-conviction relief
in which he raised a claim of ineffective assistance of counsel. Following the appointment
of post-conviction counsel, the Petitioner filed an amended petition alleging that his trial
                                             -3-
counsel was ineffective for, among other things, failing to subpoena Joshua Mould and
Jamison Greer as witnesses to corroborate the Petitioner’s claim of self-defense.

       At the evidentiary hearing, the Petitioner testified that he was standing by a railing
when a group of people saw him and began screaming, “There he goes, go get him. Go
get him. Go f*** him up.” He said that both the victim and the victim’s brother, Jamison
Greer, began to charge him. He stated that club bouncer Joshua Mould grabbed the victim
to stop him, but the victim broke free and continued running toward the Petitioner. The
Petitioner testified that he did not shoot until the victim drew back to hit him.

       The Petitioner testified that he related the above account to trial counsel. He said
he met “quite a few” times with counsel and at each meeting discussed with counsel the
importance of having Joshua Mould and Jamison Greer as witnesses to corroborate the
Petitioner’s position that the victim was the first aggressor. Based on his repeated
conversations with counsel, the Petitioner understood that both men were slated to testify
as defense witnesses.

        The Petitioner testified that he was still operating under the belief that Joshua Mould
and Jamison Greer were going to be part of the defense proof after the State had completed
its proof and trial counsel asked him if he wanted to testify in his own defense. He said
trial counsel advised him that it would not be in his best interest. He stated that he and trial
counsel “agreed on that and everything else was supposed to be Joshua Mould, Jamison
Greer and the rest of the bouncers to the defense.” According to the Petitioner, trial counsel
never even hinted at the possibility that Joshua Mould and Jamison Greer would not appear
as defense witnesses.

       At this point in the hearing, post-conviction counsel described his unsuccessful
attempts to locate or contact either potential witness. Post-conviction counsel requested
that the court declare both men unavailable pursuant to Rule 804(a)(5) of the Tennessee
Rules of Evidence and admit their preliminary hearing testimony. Noting that it was a
post-conviction hearing versus a trial, the post-conviction court admitted the preliminary
hearing transcript as an exhibit to the hearing. Further noting that the requested evidence
consisted of testimony at a probable cause preliminary hearing where the witnesses were
not cross-examined on the issue of self-defense, the court stated that it would give such
evidence “the weight that it is afforded given those circumstances.”

       On cross-examination, the Petitioner acknowledged that Mr. Mould testified at the
preliminary hearing that he saw the Petitioner pull out a gun and shoot the victim in the
chest and stomach. He insisted, nonetheless, that Mr. Mould’s testimony would have been
helpful because he described the victim as advancing on the Petitioner. As for Mr. Greer,
the Petitioner believed he would have been helpful to his defense because he testified at
                                             -4-
the preliminary hearing that the victim had been in an altercation with the Petitioner earlier
in the evening, that the victim had been moving toward the Petitioner when he was shot,
and that Mr. Greer had tackled the Petitioner after the shooting. The Petitioner agreed that
Mr. Greer also testified that the Petitioner flashed a gang sign in the club at the victim and
Mr. Greer, hit Mr. Greer inside the club, and threatened to kill Mr. Greer when Mr. Greer
tackled him after he shot Mr. Greer’s brother.

        The Petitioner insisted that trial counsel promised that he would call both Mr. Greer
and Mr. Mould as defense witnesses. He denied that counsel ever discussed the possibility
that either witness would not be that helpful to the defense. He said Mr. Greer was sitting
in the courtroom during the trial, but trial counsel never called him as a witness. Finally,
the Petitioner expressed his belief that he would not have been convicted had trial counsel
called Mr. Greer and Mr. Mould as defense witnesses.

        Trial counsel testified that he had handled over fifty jury trials, including several
murder trials, during his career. He said he met with the Petitioner numerous times and
that the Petitioner was involved in every decision he made about the case. He stated that
he reviewed the transcript of the preliminary hearing and hired an investigator to interview
all the witnesses who had either testified at the preliminary hearing or given statements to
the police.

       Trial counsel agreed that both Joshua Mould and Jamison Greer potentially could
have offered beneficial testimony for the defense at trial. He stated that he and his
investigator went twice to Mr. Greer’s home, located in a town south of Nashville, in an
attempt to talk with him. Although there were vehicles in the driveway, no one answered
the door. Trial counsel was confident that he left his contact information along with a
request that Mr. Greer call him, but Mr. Greer never reached out to him.

        Trial counsel testified that he attempted to talk with Mr. Greer during the trial, but
Mr. Greer was hostile and uncooperative. Trial counsel said his co-counsel also attempted
to talk to Mr. Greer, but she was unsuccessful. Trial counsel explained that he was very
reluctant to call Mr. Greer as a witness because of his patent hostility and counsel’s belief
that he would attempt to “do as much damage to [the Petitioner] as he could.” Trial counsel
testified that he discussed his concerns with the Petitioner at the jail the night before they
rested their defense. He recalled that his investigator was also present, as well as possibly
his co-counsel. Ultimately, trial counsel made the strategic choice that it would be too
risky to call Mr. Greer as a witness. Trial counsel testified that the Petitioner participated
in the decision not to call Mr. Greer as a witness.

      Trial counsel testified that he had relied on the State’s subpoena of Mr. Mould as a
witness for trial. Approximately one week before the trial began, trial counsel learned that
                                            -5-
the State had released Mr. Mould from its subpoena. Trial counsel, therefore, had his own
subpoena issued on November 4. He said his investigator tracked Mr. Mould to a
rehabilitation facility in Nashville and hired an investigative firm from Murfreesboro to
serve the subpoena. The rehabilitation facility, however, denied them access to Mr. Mould.

        Trial counsel testified that he and his investigator met with the Petitioner on
November 6 to inform him of their difficulty in serving Mr. Mould with the subpoena. He
said they discussed the similarities in Mr. Mould’s potential testimony to the testimony of
other witnesses, but counsel also offered to contact the court to request a continuance of
the trial until Mr. Mould was available. He said he left it up to the Petitioner to decide, and
the Petitioner opted to proceed with the scheduled trial.

        Trial counsel agreed that, even had he been available, Mr. Mould’s testimony would
not have been entirely favorable to the Petitioner, as the Petitioner did not have what
counsel considered to be a “classic self-defense case.” He said he informed the Petitioner
that they would attempt to show that he acted in self-defense but the best outcome that he
believed the Petitioner could expect was for the jury to find that he was provoked and return
a verdict of guilty of voluntary manslaughter.

        On cross-examination, trial counsel testified that he had a conversation with the
Petitioner about the pros and cons of every potential witness. He said he told the Petitioner
about Mr. Greer’s hostility and expressed his belief that Mr. Greer would attempt to
sabotage the Petitioner’s case as much as he possibly could. He also explained to the
Petitioner the pros and cons of requesting a continuance to call Mr. Mould as a witness.
The Petitioner, who was in confinement pending the trial, was anxious to proceed with the
trial. When asked if he had the Petitioner sign anything to acknowledge that he wanted to
proceed despite Mr. Mould’s unavailability, trial counsel replied that he could not locate
anything in his file.

       Trial counsel agreed that Mr. Mould’s testimony could have been helpful but
disagreed that it would have caused the jury to return a verdict of voluntary manslaughter.
On this point, trial counsel pointed out that Mr. Mould’s preliminary hearing testimony
was not that he was trying to stop the victim from attacking the Petitioner, but instead that
he was trying to stop him from confronting the Petitioner. Trial counsel said that, in
hindsight, he should have issued a “double subpoena” for Mr. Mould and that he would not
make the mistake of relying on the State’s subpoena in the future.

       On redirect examination, trial counsel testified that he never found any evidence that
the victim attacked the Petitioner outside the nightclub.



                                             -6-
       On May 19, 2021, the post-conviction court entered a detailed written order denying
the petition. Among other things, the court accredited the testimony of trial counsel that
he discussed with the Petitioner the pros and cons of calling the witnesses, kept the
Petitioner fully informed of his difficulties with Mr. Mould and Mr. Greer, and made the
strategic choice, in consultation with the Petitioner, of not calling Mr. Greer as a witness
and not requesting a continuance to secure Mr. Mould’s appearance at trial. The court
further found that neither witness’s testimony would have changed the outcome of the trial,
in which multiple witnesses offered similar testimony and the proof of the Petitioner’s guilt
was overwhelming.

                                    ANALYSIS

        Post-conviction relief “shall be granted when the conviction or sentence is void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” Tenn. Code Ann. § 40-30-103. The
petitioner bears the burden of proving factual allegations by clear and convincing evidence.
Id. § 40-30-110(f). When an evidentiary hearing is held in the post-conviction setting, the
findings of fact made by the court are conclusive on appeal unless the evidence
preponderates against them. See Wiley v. State, 183 S.W.3d 317, 325 (Tenn. 2006). When
reviewing factual issues, the appellate court will not reweigh the evidence and will instead
defer to the post-conviction court’s findings as to the credibility of witnesses or the weight
of their testimony. Id. However, review of a post-conviction court’s application of the law
to the facts of the case is de novo, with no presumption of correctness. See Ruff v. State,
978 S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of counsel, which
presents mixed questions of fact and law, is reviewed de novo, with a presumption of
correctness given only to the post-conviction court’s findings of fact. See Fields v. State,
40 S.W.3d 450, 458 (Tenn. 2001); Burns v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       To establish a claim of ineffective assistance of counsel, the petitioner has the
burden to show both that trial counsel’s performance was deficient and that counsel’s
deficient performance prejudiced the outcome of the proceeding. Strickland v.
Washington, 466 U.S. 668, 687 (1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn.
Crim. App. 1997) (noting that the same standard for determining ineffective assistance of
counsel that is applied in federal cases also applies in Tennessee). The Strickland standard
is a two-prong test:

       First, the defendant must show that counsel’s performance was deficient.
       This requires showing that counsel made errors so serious that counsel was
       not functioning as the “counsel” guaranteed the defendant by the Sixth
       Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
                                            -7-
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.

466 U.S. at 687.

        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)).
The reviewing court must indulge a strong presumption that the conduct of counsel falls
within the range of reasonable professional assistance, see Strickland, 466 U.S. at 690, and
may not second-guess the tactical and strategic choices made by trial counsel unless those
choices were uninformed because of inadequate preparation. See Hellard v. State, 629
S.W.2d 4, 9 (Tenn. 1982).

       The prejudice prong of the test is satisfied by showing a reasonable probability, i.e.,
a “probability sufficient to undermine confidence in the outcome,” that “but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Strickland,
466 U.S. at 694.

       Courts need not approach the Strickland test in a specific order or even “address
both components of the inquiry if the defendant makes an insufficient showing on one.”
466 U.S. at 697; see also Goad, 938 S.W.2d at 370 (stating that “failure to prove either
deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim.”).

        On appeal, the Petitioner argues that the post-conviction court erred in finding that
trial counsel’s failure to call the witnesses did not constitute ineffective assistance of
counsel. The Petitioner asserts that the testimony of Mr. Greer that the victim was
advancing on the Petitioner would have added an important “layer of confirmation” to the
Petitioner’s self-defense argument and that the testimony of Mr. Mould that he had to
physically restrain the victim from confronting the Petitioner constituted “crucial,
irreplaceable testimony” in support of the victim’s having been the first aggressor. The
State responds by arguing that the post-conviction court properly denied the petition
because the Petitioner failed to show either a deficiency in counsel’s performance or
prejudice to his case. We agree with the State.

       Trial counsel’s testimony, which was accredited by the post-conviction court,
established that trial counsel fully communicated with the Petitioner about the difficulties
with the potential witnesses, advised the Petitioner about his legitimate concerns with
calling the victim’s brother as a hostile defense witness, and offered the Petitioner the
                                             -8-
choice of either requesting a continuance to attempt to secure the appearance of Mr. Mould
or proceeding with the trial. According to trial counsel, the Petitioner chose to proceed
with the scheduled trial without Mr. Mould as a witness and agreed with and participated
in trial counsel’s strategic choice not to risk calling Mr. Greer as a witness. The Petitioner
has not, therefore, met his burden on demonstrating that counsel was deficient in his
performance. The Petitioner has also failed to meet his burden of showing that counsel’s
failure to call these witnesses resulted in prejudice to his case. From the transcript of the
preliminary hearing, it is clear that these witnesses would have provided, at best, only
minimal support for the Petitioner’s case. Both testified that the victim was unarmed. Mr.
Mould additionally testified that the Petitioner pulled out his gun and shot the victim in the
chest and stomach, and Mr. Greer additionally testified about the Petitioner’s violent
behavior inside the club, his flashing of gang signals, and his threat to kill Mr. Greer.
Moreover, the key testimony that the witnesses would have presumably provided - - that
the victim advanced toward the Petitioner before the fatal shot - - was provided at trial by
other witnesses.

        The Petitioner concedes “that the standard of law currently places the burden of
proof on the Petitioner to show by clear and convincing evidence that he . . . did not
knowingly waive Mr. Mould’s attendance to testify at his trial.” The Petitioner asserts,
however, that the right to compel the attendance of a witness is a fundamental right, which
should have placed the burden on the State to show that the Petitioner knowingly waived
that right. In support, the Petitioner cites State v. Maurice Lydell Purdy, No. 02C01-9807-
CC-00211, 1999 WL 188177 (Tenn. Crim. App. Apr. 7, 1999), in which this court reversed
the post-conviction court’s denial of the petitioner’s request for a delayed appeal because
there was no evidence in the record that the petitioner intended to waive his right to a direct
appeal. Id. at *4. The facts in this case are readily distinguishable from those in Maurice
Lydell Purdy not only because the petitioner in Maurice Lydell Purdy was denied his
constitutional right to a direct appeal of his conviction, but also because here, unlike in that
case, there was evidence in the record, through the testimony of trial counsel, that the
Petitioner intended to waive his right to call Mr. Mould as a defense witness. We, therefore,
affirm the judgment of the post-conviction court.

                                      CONCLUSION

      Based on our review of the record, we affirm the denial of the petition for post-
conviction relief.



                                            ______________________________________
                                            JOHN W. CAMPBELL, SR., JUDGE
                                             -9-